United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40987
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HUGO ARAUGO-GUTIERREZ, also known as Hugo Alexander Araujo,
also known as Hugo Gomez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-1098-ALL
                       --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Hugo Araugo-

Gutierrez raises arguments that are foreclosed by United States

v. Young, 981 F.2d 180, 187 (5th Cir. 1992), which held that

hearsay is admissible for sentencing purposes, including

corroborated out-of-court statements by unidentified confidential

informants, and thus that its admission does not violate due

process or the right to confrontation.   Araugo-Gutierrez also

raises arguments that are foreclosed by United States v. Mares,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40987
                               -2-

402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005),

which held that, after United States v. Booker, 543 U.S. 220

(2005), the sentencing court may still find all facts relevant to

sentencing by a preponderance of the evidence.   The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.